 

Exhibit 10(i)

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 18, 2003 by and among NDCHealth Corporation, a Delaware
corporation (the “Borrower”), the lenders (the “Lenders”) party hereto, Merrill
Lynch Capital, a division of Merrill Lynch Business Financial Services Inc., as
Administrative Agent (in such capacity, the “Administrative Agent”) and Swing
Line Lender (in such capacity, the “Swing Line Lender”), Credit Suisse First
Boston, as Syndication Agent (in such capacity, the “Syndication Agent”), Bank
of America, N.A., as Documentation Agent (in such capacity, the “Documentation
Agent”) and LaSalle Bank National Association, as L/C Issuer (in such capacity,
the “L/C Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Swing Line
Lender, the Syndication Agent, the Documentation Agent and the L/C Issuer are
parties to that certain Credit Agreement, dated as of November 26, 2002, as
amended by Letter Amendment and Waiver No. 1, dated as of May 27, 2003, and as
amended by Letter Amendment No. 2, dated as of August 26, 2003 (as so amended
and otherwise modified, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement), pursuant to which the Lenders, the Swing Line Lender and the
L/C Issuer have made certain financial accommodations available to the Borrower;

 

WHEREAS, the Borrower desires to create a new class of Term Loans under the
Credit Agreement (the “Term A Loans”) having identical terms with, having the
same rights and obligations under the Loan Documents as, and in the same
aggregate principal amounts as, the Term Loans, as set forth in the Loan
Documents, except as such terms are amended hereby;

 

WHEREAS, each Term Lender who executes and delivers this Amendment shall be
deemed, on and concurrently with the occurrence of the Amendment No. 3 Effective
Date (as defined herein), to have exchanged its Term Commitment and Term Loans
(which Term Commitment and Term Loans shall thereafter be deemed terminated and
refinanced in full) for a Term A Commitment (a “Term A Commitment”) and Term A
Loans in at least the same aggregate principal amount as such Lender’s
outstanding Term Loans and as set forth in Schedule I to this Amendment, and
such Lender shall thereafter become a Term A Lender (each, a “Term A Lender”);

 

WHEREAS, each Person who executes and delivers this Amendment as an Additional
Term A Lender (each, an “Additional Term A Lender”), will make a Term A Loan on
the Amendment No. 3 Effective Date (as defined herein) (each, an “Additional
Term A Loan”) to the Borrower in an aggregate principal amount equal to the
amount set forth opposite its name on Schedule I to this Amendment, the proceeds
of which will be used by the Borrower to

 

1



--------------------------------------------------------------------------------

refinance in full the outstanding principal amount of Term Loans of Term
Lenders, if any, who do not execute and deliver this Amendment;

 

WHEREAS, the Borrower shall pay to each Term Lender all accrued and unpaid
interest on its Term Loans to (but not including) the Amendment No. 3 Effective
Date on the Amendment No. 3 Effective Date;

 

WHEREAS, the Borrower desires to create a new class of Revolving Credit Loans
under the Credit Agreement (the “Revolving Credit A Loans”) having identical
terms with, having the same rights and obligations under the Loan Documents as,
and in the same aggregate principal amounts as, the Revolving Credit Loans, as
set forth in the Loan Documents, except as such terms are amended hereby;

 

WHEREAS, each Revolving Credit Lender who executes and delivers this Amendment
shall be deemed, on and concurrently with the occurrence of the Amendment No. 3
Effective Date, to have exchanged its Revolving Credit Commitment and its
Revolving Credit Loans (which Revolving Credit Commitment and Revolving Credit
Loans shall thereafter be deemed terminated and refinanced in full) for a
Revolving Credit A Commitment (a “Revolving Credit A Commitment”) and Revolving
Credit A Loans in at least the same respective aggregate principal amounts as
such Lender’s outstanding Revolving Credit Commitments and Revolving Credit
Loans and as respectively set forth in Schedule I to this Amendment, and such
Lender shall thereafter become a Revolving Credit A Lender (each, a “Revolving
Credit A Lender”);

 

WHEREAS, each Person who executes and delivers this Amendment as an Additional
Revolving Credit A Lender (each, an “Additional Revolving Credit A Lender”),
will have a Revolving Credit A Commitment and will make a Revolving Credit A
Loan on the Amendment No. 3 Effective Date (each, an “Additional Revolving
Credit A Loan”) to the Borrower in the respective aggregate principal amounts
equal to the respective amounts set forth opposite its name on Schedule I to
this Amendment, the proceeds of such Revolving Credit A Loans being used by the
Borrower to refinance in full the outstanding principal amount of Revolving
Credit Loans (and such Revolving Credit A Commitments to replace the Revolving
Credit Commitments) of Revolving Credit Lenders, if any, who do not execute and
deliver this Amendment;

 

WHEREAS, the Borrower shall pay to each Revolving Credit Lender all accrued and
unpaid interest on its Revolving Credit Loan to (but not including) the
Amendment No. 3 Effective Date on the Amendment No. 3 Effective Date; and

 

WHEREAS, to effectuate the foregoing and a number of other modifications to the
Credit Agreement (including, without limitation, to eliminate the floor for
Eurodollar Rate Loans), the Borrower has requested that the Lenders, the
Administrative Agent, the Swing Line Lender, the Syndication Agent, the
Documentation Agent and the L/C Issuer amend certain provisions of the Credit
Agreement and waive certain Events of Default, and subject to the terms and
conditions hereof, the Lenders, the Administrative Agent, the Swing Line Lender,
the Syndication Agent, the Documentation Agent and the L/C Issuer are willing to
do so;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders, the Administrative
Agent, the Swing Line Lender, the Syndication Agent, the Documentation Agent and
the L/C Issuer agree as follows:

 

1. Amendments.

 

(a) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Applicable Rate” in its entirety with the following definition:

 

“Applicable Rate” means (a) with respect to Term Loans, a percentage per annum
equal to (i) for Eurodollar Rate Loans, the Eurodollar Rate then in effect for
such Term Loans plus 2.75%; and (ii) for Base Rate Loans, the Base Rate then in
effect for such Term Loans plus 1.75%; (b) with respect to Revolving Credit
Loans (including Letters of Credit), a percentage per annum equal to, from time
to time, the following percentages per annum, based upon the Consolidated Total
Leverage Ratio as set forth below and (c) with respect to the Commitment Fee, a
percentage per annum equal to 0.50%:

 

Applicable Rate

--------------------------------------------------------------------------------

            Eurodollar
Rate +


--------------------------------------------------------------------------------

       

Pricing
Level

--------------------------------------------------------------------------------

  

Consolidated

Total Leverage Ratio

--------------------------------------------------------------------------------

   Letters of
Credit


--------------------------------------------------------------------------------

    Base
Rate


--------------------------------------------------------------------------------

 

I

   Greater than or equal to 3.00:1.00    2.75 %   1.75 %

II

   Greater than or equal to 2.50:1.00 but less than Level I    2.50 %   1.50 %

III

   Greater than or equal to 2.00:1.00 but less than Level II    2.25 %   1.25 %

IV

   Less than 2.00:1.00    2.00 %   1.00 %

 

3



--------------------------------------------------------------------------------

The Applicable Rate for each Revolving Credit Loan, commissions on Letters of
Credit and Commitment Fees shall be determined by reference to the Consolidated
Total Leverage Ratio in effect from time to time; provided, that if at any time
the actual or implied rating of the Borrower’s senior long-term unsecured debt
is at or above Ba2 from Moody’s and at or above BB from S&P, then, for Revolving
Credit Loans and commissions on Letters of Credit, the Applicable Rate for
Revolving Credit Loans and commissions on Letters of Credit shall be the
percentage per annum specified in the grid above minus 0.25%; provided, however,
that (A) no change in the Applicable Rate shall be effective until five Business
Days after the date on which the Administrative Agent receives the financial
statements required to be delivered pursuant to Section 6.01(a) or (b), as the
case may be, and a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower demonstrating such Consolidated Total Leverage Ratio and
(B) the Applicable Rate shall be at Pricing Level I for so long as the Borrower
has not submitted to the Administrative Agent the information described in
clause (A) of this proviso as and when required under Section 6.01(a) or (b), as
the case may be, and, in the case of Revolving Credit Loans and Letters of
Credit, for so long as an Event of Default shall have occurred and be continuing
if requested by the Required Lenders.

 

(b) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Change of Control” to delete the following phrase from the
beginning of the first sentence of clause (c) thereof:

 

“the Borrower shall have entered into a contract or arrangement that, upon
consummation thereof, will result in”

 

(c) Section 1.01 of the Credit Agreement is hereby further amended by replacing
the definition of “NDC Plaza Transaction” in its entirety with the following
definition:

 

“NDC Plaza Transaction” means the potential sale or sale and leaseback of the
NDC Plaza Property or any portion thereof.

 

(d) Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following new definitions therein in the appropriate alphabetical order:

 

“Additional Revolving Credit A Borrowing” means a borrowing consisting of
simultaneous Additional Revolving Credit A Loans of the same Type made by the
Additional Revolving Credit A Lenders.

 

“Additional Revolving Credit A Commitment” means, with respect to an Additional
Revolving Credit A Lender, the commitment of such Additional Revolving Credit A
Lender to make Revolving Credit A Loans that are Additional Revolving Credit A
Loans from and after the Amendment No. 3 Effective Date, in an amount in Dollars
set forth next to

 

4



--------------------------------------------------------------------------------

the name of such Additional Revolving Credit A Lender under the heading
“Revolving Credit A Commitment” on Schedule I to Amendment No. 3. The aggregate
amount of the Additional Revolving Credit A Commitments shall equal the amount
of the Revolving Credit Commitments of Revolving Credit Lenders that do not
execute and deliver Amendment No. 3 on or prior to the Amendment No. 3 Effective
Date.

 

“Additional Revolving Credit A Lender” means a Person with an Additional
Revolving Credit A Commitment to make Additional Revolving Credit A Loans to the
Borrower from and after the Amendment No. 3 Effective Date.

 

“Additional Revolving Credit A Loan” means a revolving credit loan or revolving
credit loans in Dollars made pursuant to Section 2.04A of this Agreement from
and after the Amendment No. 3 Effective Date, such Loans being a subset of the
Revolving Credit A Loans.

 

“Additional Term A Borrowing” means a borrowing consisting of simultaneous
Additional Term A Loans of the same Type made by the Additional Term A Lenders.

 

“Additional Term A Commitment” means, with respect to an Additional Term A
Lender, the commitment of such Additional Term A Lender to make Additional Term
A Loans on the Amendment No. 3 Effective Date, in an amount in Dollars set forth
next to the name of such Additional Term A Lender on Schedule I to Amendment No.
3. The aggregate amount of the Additional Term A Commitments shall equal the
outstanding principal amount of Term Loans of Term Lenders that do not execute
and deliver Amendment No. 3 on or prior to the Amendment No. 3 Effective Date.

 

“Additional Term A Lender” means a Person with an Additional Term A Commitment
to make Additional Term A Loans to the Borrower on the Amendment No. 3 Effective
Date.

 

“Additional Term A Loan” means a term loan or term loans in Dollars made
pursuant to Section 2.02A of this Agreement on the Amendment No. 3 Effective
Date, such Loans being a subset of the Term A Loans.

 

“Amendment No. 3” means Amendment No. 3, dated as of December 18, 2003 to this
Agreement among the Borrower, the Lenders, the Administrative Agent, the Swing
Line Lender, the Syndication Agent, the Documentation Agent and the L/C Issuer.

 

“Revolving Credit A Borrowing” means a borrowing consisting of simultaneous
Revolving Credit A Loans of the same Type made by the Revolving Credit A
Lenders.

 

5



--------------------------------------------------------------------------------

“Revolving Credit A Commitment” means, with respect to a Revolving Credit
Lender, the agreement of such Revolving Credit Lender to exchange its Revolving
Credit Commitments for an equal aggregate amount of Revolving Credit A
Commitments on the Amendment No. 3 Effective Date, as evidenced by such
Revolving Credit Lender executing and delivering Amendment No. 3; provided, that
each such Revolving Credit Lender’s Revolving Credit Commitment shall be deemed
terminated concurrently with the exchange for its Revolving Credit A Commitment,
if any, on and concurrently with the occurrence of the Amendment No. 3 Effective
Date.

 

“Revolving Credit A Facility” means, at any time, the aggregate amount of the
Revolving Credit A Lenders’ Commitments at such time.

 

“Revolving Credit A Lender” means, collectively, (a) each Revolving Credit
Lender that executes and delivers Amendment No. 3 on or prior to the Amendment
No. 3 Effective Date and (b) each Additional Revolving Credit A Lender.

 

“Revolving Credit A Loan” means a revolving credit loan or revolving credit
loans in Dollars made pursuant to Sections 2.03A or 2.04A of this Agreement on
or after the Amendment No. 3 Effective Date.

 

“Revolving Credit A Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit A Lender, in substantially the form of Exhibit C-1
hereto, evidencing the indebtedness of the Borrower to such Lender resulting
from the Revolving Credit A Loan made by such Lender, as amended, endorsed or
otherwise modified from time to time.

 

“Revolving Credit A Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit A Loans, all L/C Obligations and all Swing Line Loans.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type made by the Term A Lenders.

 

“Term A Commitment” means, with respect to a Term Lender, the agreement of such
Term Lender to exchange its Term Loans for an equal aggregate principal amount
of Term A Loans on the Amendment No. 3 Effective Date, as evidenced by such Term
Lender executing and delivering Amendment No. 3; provided, that each such Term
Lender’s Term Loan shall be deemed refinanced concurrently with the exchange for
its Term A Loans, if any, on and concurrently with the occurrence of the
Amendment No. 3 Effective Date.

 

6



--------------------------------------------------------------------------------

“Term A Facility” means, at any time, the aggregate amount of the Term A
Lenders’ and Additional Term A Lenders’ Commitments at such time.

 

“Term A Lender” means, collectively, (a) each Term Lender that executes and
delivers Amendment No. 3 on or prior to the Amendment No. 3 Effective Date and
(b) each Additional Term A Lender.

 

“Term A Loan” means a term loan or term loans in Dollars made pursuant to
Sections 2.01A or 2.02A of this Agreement on the Amendment No. 3 Effective Date.

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender in substantially the form of Exhibit C-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term A Loan
made by such Lender, as amended, endorsed or otherwise modified from time to
time.

 

“Term A Outstandings” means, on any date, the aggregate outstanding principal
amount of all Term A Loans after giving effect to any borrowings and prepayments
or repayments of Term A Loans occurring on such date.

 

(e) Section 2.02(a) of the Credit Agreement is hereby amended by replacing the
fourth and fifth sentences thereof in their entirety with the following
sentences:

 

“Each Committed Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$250,000 in excess thereof. Except as provided in Section 2.03(c), each
Committed Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple thereof in excess thereof.”

 

(f) Section 2.05(a) of the Credit Agreement is hereby amended by replacing the
first sentence thereof in its entirety with the following sentence:

 

“(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part and such
prepayments shall be without premium or penalty (but subject to Section 3.05);
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii)
any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$250,000 or a whole multiple thereof in excess thereof; and (iii) any prepayment
of Base Rate Loans shall be in a principal amount of $250,000 or a whole
multiple thereof in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.”

 

7



--------------------------------------------------------------------------------

(g) Section 2.06 of the Credit Agreement is hereby amended by:

 

(i) replacing clause (b)(iii) thereof in its entirety with the following:

 

“(iii) the sale or issuance by any Loan Party or any of its Subsidiaries of any
Equity Interests (including, without limitation, receipt of any capital
contribution and excluding issuances of Equity Interests by the Borrower
generating up to $100,000,000 in Net Cash Proceeds; provided, that the first
$70,000,000 of the Net Cash Proceeds thereof are applied to prepay the Senior
Subordinated Notes; and provided further, that up to an additional $30,000,000
in such Net Cash Proceeds are used to make Investments permitted under Section
7.02).”; and

 

(ii) adding at the end thereof the following new subsection (h) to read as
follows:

 

“(h) Notwithstanding any provision to the contrary contained in this Section
2.06, all prepayments of principal under Section 2.06(b)(ii) (including by
reason of exchanges or roll-overs or re-tranching) shall be in an amount equal
to 101% of the principal amount so prepaid (or exchanged, rolled-over or
re-tranched) if such prepayment (exchange, roll-over or re-tranching) is made
within one year after the Amendment No. 3 Effective Date.”

 

(h) Article II of the Existing Credit Agreement is hereby amended by adding the
following new Sections 2.01A through 2.05A thereto:

 

“SECTION 2.01A. Term Loan Exchange. Subject to the terms and conditions hereof,
each Term Lender with a Term A Commitment severally agrees to exchange its Term
Loan for at least a like principal amount in Dollars of Term A Loans on the
Amendment No. 3 Effective Date, and from and after the Amendment No. 3 Effective
date such Term Loan shall be deemed refinanced in full.

 

“SECTION 2.02A Additional Term A Loans. Subject to the terms and conditions
hereof, each Additional Term A Lender severally agrees to make Additional Term A
Loans in Dollars to the Borrower on the Amendment No. 3 Effective Date in a
principal amount not to exceed its Additional Term A Commitment on the Amendment
No. 3 Effective Date. The Borrower shall refinance all Term Loans of Term
Lenders that do not execute and deliver the Amendment No. 3 on the Amendment No.
3 Effective Date with the gross proceeds of the Additional Term A Loans.

 

SECTION 2.03A Revolving Credit Loan Exchange. Subject to the terms and
conditions hereof, each Revolving Credit Lender with a Revolving Credit A
Commitment severally agrees to exchange its Revolving Credit Loans outstanding
on the Amendment No. 3 Effective Date for at least a like principal amount in
Dollars of Revolving Credit A Loans on and concurrently with the

 

8



--------------------------------------------------------------------------------

occurrence of the Amendment No. 3 Effective Date, and from and after the
Amendment No. 3 Effective Date (a) such Revolving Credit Loans shall be deemed
refinanced in full and (b) the Revolving Credit A Lenders agree to make Loans to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed such Lender’s Revolving Credit A
Commitment; provided, however, that after giving effect to any Revolving Credit
A Borrowing, (i) the Revolving Credit A Outstandings (including all Additional
Revolving Credit A Loans) shall not exceed the Revolving Credit A Facility and
(ii) the aggregate Outstanding Amount of the Revolving Credit A Loans of any
Revolving Credit A Lender plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit A Commitment. Within the limits of each Revolving Credit A
Lender’s Revolving Credit A Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.03A, prepay
under Section 2.05 of this Agreement, and reborrow under this Section 2.03A.
Revolving Credit A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

SECTION 2.04A. Additional Revolving Credit A Loans. Subject to the terms and
conditions hereof, each Additional Revolving Credit A Lender severally agrees to
make Additional Revolving Credit A Loans in Dollars to the Borrower on the
Amendment No. 3 Effective Date in a principal amount not to exceed its
Additional Revolving Credit A Commitment on the Amendment No. 3 Effective Date.
The Borrower shall refinance all Revolving Credit Loans of Revolving Credit
Lenders that do not execute and deliver the Amendment No. 3 on the Amendment No.
3 Effective Date with the gross proceeds of the Additional Revolving Credit A
Loans. From and after the Amendment No. 3 Effective Date, the Additional
Revolving Credit A Lenders agree to make Loans to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed such Lender’s Additional Revolving Credit A Commitment; provided,
however, that after giving effect to any Additional Revolving Credit A
Borrowing, (i) the Revolving Credit A Outstandings, together with the
Outstandings under Section 2.03A, shall not exceed the Revolving Credit A
Facility and (ii) the aggregate Outstanding Amount of the Additional Revolving
Credit A Loans of any Additional Revolving Credit A Lender plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Additional Lender’s Revolving Credit A Commitment. Within the
limits of each Additional Revolving Credit A Lender’s Additional Revolving
Credit A Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04A, prepay under Section 2.05 of this
Agreement, and reborrow under this Section 2.04A. Additional Revolving Credit A
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

9



--------------------------------------------------------------------------------

SECTION 2.05A Refinancing ; Interest, Etc. On the Amendment No. 3 Effective Date
the Borrower shall use (a) 100% of the proceeds of all Term A Loans to refinance
the Term Loans and the Borrower shall pay all accrued and unpaid interest due
and payable on the Term Loans on the Amendment No. 3 Effective Date to the Term
Lenders and (b) 100% of the proceeds of all Revolving Credit A Loans to
refinance the Revolving Credit Loans and the Borrower shall pay all accrued and
unpaid interest due and payable on the Revolving Credit Loans on the Amendment
No. 3 Effective Date to the Revolving Credit Lenders. In addition, on the
Amendment No. 3 Effective Date, the Borrower shall pay any breakage loss or
expense owing to such Term Lenders and Revolving Credit Lenders pursuant to
Section 10.04 of this Agreement.”

 

(i) Section 7.02 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of subsection (f), renumbering subsection (g) as new subsection
(h) and inserting after subsection (f) a new subsection (g) to read in full as
follows:

 

“(g) Investments in (i) ArcLight Systems, LLC, (ii) the OmniLink Product Line of
McKesson Corporation and (iii) InstantDX, LLC, in an amount not to exceed
$50,000,000 for any such Investment and in an aggregate amount invested not to
exceed $75,000,000 for all such Investments; provided that, in any event, with
respect to Investments made under this clause (g): (A) any newly acquired or
organized Subsidiary of the Borrower or any of its Subsidiaries shall be a
wholly-owned Subsidiary thereof; (B) immediately before and after giving effect
thereto, no Default shall have occurred and be continuing or would result
therefrom; (C) any company or business acquired or invested in pursuant to this
clause (g) shall be in the same line of business as the business of the Borrower
or any of its Subsidiaries; (D) immediately after giving effect to the
acquisition of a company or business pursuant to this clause (g), the Borrower
shall be in pro forma compliance with the covenants contained in Section 7.11,
calculated based on the financial statements most recently delivered to the
Lenders pursuant to Section 6.01 and as though such acquisition had occurred at
the beginning of the four-quarter period covered thereby, as evidenced by a
certificate of a Responsible Officer of the Borrower delivered to the Lenders
demonstrating such compliance; and (E) the Borrower and such Subsidiary shall
comply with the provisions of Section 6.12.”

 

(j) Section 7.02(h) (as renumbered) of the Credit Agreement is hereby amended by
replacing each reference to “this clause (g)” therein with a reference to “this
clause (h)”, by replacing the amount $15,000,000” appearing in clause (i)
thereof with the amount “$20,000,000” and by replacing the amount “$25,000,000”
appearing in clause (ii) thereof with the amount “$50,000,000”.

 

10



--------------------------------------------------------------------------------

(k) Section 7.03 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of subsection (j), replacing the “.” at the end of subsection
(k) with “; and”, and adding the following new subsection (l) thereof:

 

“(l) without duplication of Section 7.13(a), Indebtedness of any Person that
becomes a Subsidiary after the date of this Agreement; provided, that (i) such
Indebtedness exists at the time that such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) no Default shall have occurred and be continuing or would
result from the acquisition of such Person and (iii) immediately after giving
effect to the acquisition of such Person, the Borrower shall be in pro forma
compliance with the covenants contained in Section 7.11, calculated based on the
financial statements most recently delivered to the Lenders pursuant to Section
6.01 and as though such acquisition of such Person had occurred at the beginning
of the four-quarter period covered thereby, as evidenced by a certificate of a
Responsible Officer of the Borrower delivered to the Lenders demonstrating such
compliance.”

 

(l) Section 7.05 of the Credit Agreement is hereby amended by replacing
subsection (g) of such Section in its entirety with the following:

 

“Dispositions by the Borrower of National Data Corporation of Canada, NDC Health
Limited, Infopharm Ltd., HealthTran LLC and MedPrint; for fair value and at
least 75% in cash, with the Net Cash Proceeds thereof to be applied pursuant to
Section 2.06(b).”

 

(m) Section 7.11 of the Credit Agreement is hereby amended by replacing
subsections (a), (b) and (c) of such Section in their entirety with the
following:

 

“(a) Maximum Consolidated Total Leverage Ratio. Permit at any time a
Consolidated Total Leverage Ratio of more than the amount set forth below during
each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

February 28, 2004

   3.00:1.00

May 31, 2004

   3.00:1.00

August 31, 2004 and thereafter

   2.75:1.00

 

(b) Maximum Consolidated Senior Leverage Ratio. Permit at any time a
Consolidated Senior Leverage Ratio of more than the amount set forth below
during each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

February 28, 2004

   1.75:1.00

May 31, 2004 and thereafter

   1.75:1.00

 

11



--------------------------------------------------------------------------------

(c) Minimum Consolidated Fixed Charge Coverage Ratio. Permit at any time a
Consolidated Fixed Charge Coverage Ratio of less than the amount set forth below
during each period set forth below:

 

Quarter Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

February 28, 2004

   1.25:1.00

May 31, 2004

   1.25:1.00

August 31, 2004

   1.25:1.00

November 30, 2004

   1.25:1.00

February 28, 2005

   1.25:1.00

May 31, 2005

   1.25:1.00

August 31, 2005

   1.50:1.00

November 30, 2005

   1.50:1.00

February 28, 2006

   1.50:1.00

May 31, 2006 and thereafter

   1.50:1.00

 

(n) Section 7.12 of the Credit Agreement is hereby amended by replacing the
table therein in its entirety with the following table:

 

Fiscal Year

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

2003

   $ 45,000,000

2004

   $ 60,000,000

2005

   $ 70,000,000

2006

   $ 80,000,000

2007

   $ 90,000,000

2008

   $ 100,000,000

 

(o) Section 7.13 of the Credit Agreement is hereby restated in its entirety to
read as follows:

 

“Lease Obligations. Create, incur, assume or suffer to exist any obligations as
lessee (a) for the rental or hire of real or personal property of any kind under
leases or agreements to lease (excluding capital leases) having an original term
of one year or more that would cause the direct and contingent liabilities of
the Borrower and its Subsidiaries, on a Consolidated basis, in respect of all
such obligations to exceed $20,000,000 payable in any Fiscal Year or (b) for up
to an additional $5,000,000 in any Fiscal Year for any such obligations as
lessee, to the extent arising from (i) lease obligations of any Person that
becomes a Subsidiary after the date of this Agreement (but in any case without
duplication of Section 7.03(l)); provided, that such lease obligation of such
Person exists at the time that such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the rental or hire of real or personal property in
connection with any sale and leaseback transaction, except for the NDC Plaza
Transaction.”

 

(p) Section 7.21 of the Credit Agreement is hereby amended by replacing the
phrase “impair the value of the interest or rights of any Loan Party thereunder
or that would

 

12



--------------------------------------------------------------------------------

impair the interest or rights of any Agent or any Lender” at the end thereof in
its entirety with the following:

 

“reasonably be expected to have a Material Adverse Effect.”

 

2. Conditions to Effectiveness of this Amendment. This Amendment and the
amendments contained herein shall become effective on the date (the “Amendment
No. 3 Effective Date”) when each of the conditions set forth below shall have
been fulfilled to the satisfaction of the Administrative Agent:

 

(a) The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each of (i) the Borrower, (ii) the
Administrative Agent, (iii) the Guarantors, (iv) the Required Lenders, (v) each
Term A Lender, or in lieu of one or more Term A Lenders, one or more Additional
Term A Lenders providing Additional Term A Commitments in an amount sufficient
to refinance all of the principal of the Term Loans owed to the non-consenting
Term Lenders and (vi) each Revolving Credit A Lender, or in lieu of one or more
Revolving Credit A Lenders, one or more Additional Revolving Credit A Lenders
providing Additional Revolving Credit A Commitments in an amount sufficient to
refinance all of the principal of the Revolving Credit Loans owed to the
non-consenting Revolving Credit Lenders, or as to any of the foregoing parties,
advice reasonably satisfactory to the Administrative Agent that each of the
foregoing parties has executed a counterpart of this Amendment;

 

(b) The Borrower shall have provided the Administrative Agent with a notice in
accordance with the requirements of Section 2.05(a) of the Credit Agreement
three Business Days prior to the Amendment No. 3 Effective Date with respect to
the refinancing in full of any Term Loans and Revolving Credit Loans from the
proceeds of Additional Term A Loans and Additional Revolving Credit A Loans made
by Additional Term A Lenders and Additional Revolving Credit A Lenders;

 

(c) The Borrower shall have provided the Administrative Agent with a Committed
Loan Notice in accordance with the requirements of Section 2.02(a) of the Credit
Agreement three Business Days prior to the Amendment No. 3 Effective Date with
respect to the borrowing of the Term A Loans and Revolving Credit A Loans to be
made on the Amendment No. 3 Effective Date;

 

(d) The Borrower shall have paid (i) all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation
and execution of this Amendment and (ii) all fees previously agreed with the
Administrative Agent;

 

(e) Each Term A Lender and Revolving Credit A Lender shall have received, if
requested, one or more Notes payable to the order of such Lender duly executed
by the Borrower in substantially the form of Exhibits C-1 and C-2 respectively
to the Credit Agreement, as modified by this Amendment, evidencing the Term A
Loans and the Revolving Credit A Loans;

 

(f) The Borrower shall have paid to all the Term Lenders and all the Revolving
Credit Lenders all accrued and unpaid interest on the Term Loans and the
Revolving Credit

 

13



--------------------------------------------------------------------------------

Loans to (but not including) the Amendment No. 3 Effective Date plus any
breakage, loss or expense due pursuant to Section 10.04 of the Credit Agreement;

 

(g) The Administrative Agent shall have received certified copies of (i) the
resolutions of the Board of Directors of each Loan Party evidencing approval for
this Amendment and all matters contemplated hereby and (ii) all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents if any, with respect to this Amendment and the
matters contemplated hereby;

 

(h) The Administrative Agent shall have received favorable opinions of (i) David
Oles, senior attorney of the Loan Parties, and (ii) King & Spalding, special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in this Amendment (and the Credit Agreement
as amended hereby) and such other matters concerning the Loan Parties, the Loan
Documents and this Amendment as the Administrative Agent or Lenders may
reasonably request; and

 

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Loan Parties certifying (i) the identity, authority
and capacity of each Responsible Officer of the Loan Parties authorized to sign
this Amendment and the other documents to be delivered hereunder, (ii) that no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body, or any third party to any
agreements and instruments of any Loan Party is required for the due execution,
delivery or performance by the Loan Parties of this Amendment, (iii) that the
representations and warranties contained in this Amendment are true and correct
as of the Amendment No. 3 Effective Date and (iv) that no event has occurred and
is continuing that constitutes a Default.

 

3. Replacement. Immediately upon the satisfaction of the conditions precedent
set forth in Section 2, the following shall be given effect, all of which shall
be deemed to occur simultaneously:

 

(a) All Term Commitments of Term Lenders executing this Amendment shall be
converted into Term A Commitments; all Term Loans held by Term Lenders executing
this Amendment shall be converted into Term A Loans;

 

(b) The Additional Term A Commitments shall be effective; Additional Term A
Loans shall be funded by Additional Term A Lenders, and proceeds of such
Additional Term A Loans shall be applied to refinance the Term Loans of Term
Lenders not executing this Amendment, leaving no Term Loans or Term Commitments
outstanding;

 

(c) All Revolving Credit Commitments of Revolving Credit Lenders executing this
Amendment shall be converted into Revolving Credit A Commitments; all Revolving
Credit Loans held by Revolving Credit Lenders executing this Amendment shall be
converted into Revolving Credit A Loans;

 

(d) The Additional Revolving Credit A Commitments shall be effective; Additional
Revolving Credit A Loans shall be funded by Additional Revolving Credit A
Lenders, and the proceeds of such Additional Revolving Credit A Loans shall be
applied to

 

14



--------------------------------------------------------------------------------

refinance in full the Revolving Credit Loans of Revolving Credit Lenders not
executing this Amendment, leaving no Revolving Credit Loans outstanding;

 

(e) All Letters of Credit and Swing Line Loans shall be deemed to be outstanding
under the Revolving Credit A Commitments, rather than under the Revolving Credit
Commitments;

 

(f) The Revolving Credit Commitments of Revolving Lenders not executing this
Amendment shall terminate;

 

(g) The Term A Loans shall have the same terms, rights and obligations as the
Term Loans as set forth in the Loan Documents, except as modified by this
Amendment, and all references to “Term Borrowing”, “Term Commitment”, “Term
Facility”, “Term Lender”, “Term Loan”, “Term Note” and “Term Outstandings” in
the Loan Documents shall be deemed to be references to “Term A Borrowing”, “Term
A Commitment”, “Term A Facility”, “Term A Lender”, “Term A Loan”, “Term A Note”
and “Term A Outstandings”, respectively;

 

(h) The Revolving Credit A Commitments and Revolving Credit A Loans shall have
the same terms, rights and obligations as the Revolving Credit Commitments and
Revolving Credit Loans as set forth in the Loan Documents, except as modified by
this Amendment, and all references to “Revolving Credit Borrowing”, “Revolving
Credit Commitment”, “Revolving Credit Facility”, “Revolving Credit Lender”,
“Revolving Credit Loan”, “Revolving Credit Note” and “Revolving Credit
Outstandings” in the Loan Documents shall be deemed to be references to
“Revolving Credit A Borrowing”, “Revolving Credit A Commitment”, “Revolving
Credit A Facility”, “Revolving Credit A Lender”, “Revolving Credit A Loan”,
“Revolving Credit A Note” and “Revolving Credit A Outstandings”, respectively.

 

4. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent that:

 

(a) The execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of or default under, or the creation of any Lien under or require
any payment to be made under, (i) any material Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law;

 

(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally; and

 

15



--------------------------------------------------------------------------------

(c) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date (provided
that, for this purpose, (i) the reference to the Borrower’s May 31, 2002 Audited
Financial Statements in Section 5.05(a) of the Credit Agreement shall be deemed
a reference to the Borrower’s May 31, 2003 Audited Financial Statements and (ii)
the reference to the date August 31, 2002 in Section 5.05(b) of the Credit
Agreement shall be deemed a reference to August 31, 2003) and no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

5. Reaffirmations of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally in all
respects ratifies and confirms the terms of the Guaranty with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Guaranty (i) is and shall
continue to be a primary obligation of the Guarantors, (ii) is and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the Guaranty.

 

6. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, the Notes and each of the other Loan Documents as amended
hereby, shall be and remain in full force and effect, are hereby ratified and
confirmed and shall continue to constitute the legal, valid, binding and
enforceable obligations of the Borrower to the Lenders and the Administrative
Agent. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of the Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or any
Agent under the Credit Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Document. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.

 

On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

16



--------------------------------------------------------------------------------

8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

9. Fees, Costs and Expenses. The Borrower agrees to pay on demand all fees,
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of outside counsel for the
Administrative Agent with respect thereto.

 

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail shall be as effective as delivery
of a manually executed counterpart hereof.

 

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signature Pages To Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

NDCHEALTH CORPORATION

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

      GUARANTORS:

NDC HEALTH INFORMATION

SERVICES (ARIZONA) INC.

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

NDC OF CANADA, INC.

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

[UPDATE GUARANTORS]

 



--------------------------------------------------------------------------------

LENDERS: MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as Administrative Agent, Swing Line Lender and as a Lender By:  
   

--------------------------------------------------------------------------------

Name:

Title:

          CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,
as Syndication Agent and as a Lender By:      

--------------------------------------------------------------------------------

Name:

Title:

          By:      

--------------------------------------------------------------------------------

Name:

Title:

         

BANK OF AMERICA, N.A., as

Documentation Agent and as a Lender

By:      

--------------------------------------------------------------------------------

Name:

Title:

          LASALLE BANK NATIONAL ASSOCIATION, as L/C Issuer and as a Lender By:  
   

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

Lenders:

                                                                 , as a Lender

[Insert Name of Financial Institution]

By      

--------------------------------------------------------------------------------

   

Title:

 



--------------------------------------------------------------------------------

 

Schedule I

To Amendment No. 3

 

List of Lenders and Loan Commitments and Loan Outstanding Percentages and
Amounts

 